Citation Nr: 0529152	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  04-25 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sickle cell thalassemia.  

2.  Entitlement to service connection for sickle cell 
thalassemia.  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from July 1981 
to August 1984.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The issue of entitlement to service connection for sickle 
cell-thalassemia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  In October 1985, the Board denied service connection 
sickle cell-thalassemia.  The veteran has attempted to reopen 
his claim, and this appeal ensued after the RO found that no 
new and material evidence had been received.  

3.  Evidence received since the October 1985 Board decision 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant and raises the 
possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the final October 1985 Board decision 
which denied service connection for sickle cell-thalassemia, 
is new and material, and the veteran's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5108, 7104 (West  2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran wishes to reopen his claim of service connection 
for sickle cell thalassemia which was denied by the Board in 
October 1985.  Having carefully considered the appellant's 
contentions and the evidence of record, the Board finds that 
new and material evidence has been submitted that is 
sufficient to warrant the reopening of the claim.

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002 and Supp 2005).  In this 
regard, VA will inform the appellant of which information and 
evidence, if any, that he/she is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on his/her behalf.  VA will also request that the appellant 
provide any evidence in his/her possession that pertains to 
the claim.  Second, the VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate the claim.  
See 38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in July 2002 apprised 
the appellant of the information and evidence necessary to 
substantiate his claim, which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also requested to provide any evidence in his 
possession that pertains to the claim.  As such, the Board 
finds that the letters satisfied VA's duty to notify the 
appellant, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court" or CAVC`) held that compliance with 38 U.S.C.A. § 
5103 required that the VCAA notice requirement be 
accomplished prior to an initial unfavorable determination by 
the agency of original jurisdiction.  See Pelegrini v. 
Principi, 18 Vet. App.112 (2004) (Pelegrini II).  Here, 
notice was provided prior to the initial denial of the claim.  
The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, each of the 
four content requirements of a VCAA notice has been fully 
satisfied, and there is no deficiency as to the timing of 
VCAA notice to the appellant.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records.  The Board has carefully reviewed the appellant's 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim on this issue.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Merits of the Claim

The standard for new and material evidence was recently 
amended, and applies to claims to reopen received on or after 
August 29, 2001, as here.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001); [codified at 38 C.F.R. § 3.156(a) (2004)].  Under this 
standard, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  

When a claim is disallowed by the Board, the claim cannot be 
reopened an allowed unless new and material evidence is 
presented. 38 U.S.C.A. §§ 5108, 7104(b). Absent submission of 
new and material evidence, the claim may not be reopened or 
readjudicated by VA.  See 38 U.S.C.A. § 5108.  If new and 
material evidence is presented or secured with regard to a 
claim that was disallowed, the VA Secretary must reopen the 
claim and review the former disposition of the claim.  See 38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.102, 3.156, 20.1105.  

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the appellant to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim.  See 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

The law further provides that the submission of "new and 
material" evidence is a jurisdictional prerequisite to the 
Board's review of a claim.  Where service connection for a 
disability has been denied in a final rating decision, a 
subsequent claim for service connection for that disability 
may be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  The Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Absent the 
submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

By decision dated in October 1985 the Board denied service 
connection sickle cell thalassemia.  The Board considered the 
veteran's service medical records which showed that during 
service, the veteran was noted to have sickle cell disease 
confirmed by laboratory tests.  He was seen in 1981 and 1982 
on several occasions for complaints of pain.  In January 
1984, sickle cell thalassemia was diagnosed and on Medical 
Board examination in March 1984, it was recommended that he 
be medically discharged from service. In May 1984, a Physical 
Evaluation Board reviewed the medical evidence and found that 
the sickle cell thalassemia existed prior to service, was not 
aggravated by service and was the result of the natural 
progression of the disease.  The Board also considered VA 
medical records of hospitalization in August and September 
1984 for back pain with a diagnosis of hemolytic crisis 
related to sickle cell trait G-6 PD deficiency and beta-
thalassemia.  The Board also considered testimony from a RO 
hearing in June 1985.  The Board found that the presumption 
of soundness was rebutted and that the veteran's preexisting 
sickle cell-thalassemia did not advance beyond the natural 
progression of the disorder.   

The Board decision is final, and the merits of the claim may 
only be examined upon the submission of "new and material" 
evidence.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 20.1103 (2004).  

Evidence added to the record since the October 1985 Board 
denial includes reports of a VA treatment dated from 1988 to 
1990.  The VA medical records, are new, in that they were not 
before the RO at the time of the prior denial; in addition, 
the records are  material to the veteran's claim.  In this 
respect, the Board notes that the VA records show treatment 
for knee pain and a diagnoses of sickle crisis during this 
period which is only a few years after service discharge.  
This is clearly material to his claim since the evidence 
raises a reasonable possibility of substantiating the claim.  
New and material evidence has been received on this issue.  


ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for sickle cell thalassemia 
is reopened.  




REMAND

Because of the favorable resolution of the veteran's appeal 
to reopen his claim, the Board finds further development is 
necessary to comply with the VA's duty to notify and assist 
prior to adjudication on the merits.

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such. 38 U.S.C.A. §§ 1111, 1137 
(West 2002).

In Cotant v. Principi, 17 Vet. App. 116 (2003), the Court of 
Appeals for Veterans' Claims reversed the Board's 
determination that the presumption of aggravation had been 
rebutted.  On de novo review, the Court found the evidence as 
to the natural progress of appellant's preexisting hip 
condition did not show "clearly and unmistakably" that the 
increase found by the Board was due to the natural progress 
of the disease.

In this context, VA General Counsel issued a precedent 
opinion, VAOPGCPREC 3-2003, on July 16, 2003, effectively 
changing the manner in which VA applies the presumptions of 
soundness and aggravation, in which it held as follows: 

A. To rebut the presumption of sound condition under 38 
U.S.C. § 1111, the Department of Veterans Affairs (VA) must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  The provisions of 
38 C.F.R. § 3.304(b) are inconsistent with 38 U.S.C. § 1111 
insofar as section 3.304(b) states that the presumption of 
sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service. Section 3.304(b) is therefore invalid and should 
not be followed.

B. The provisions of 38 C.F.R. § 3.306(b) providing that 
aggravation may not be conceded unless the preexisting 
condition increased in severity during service, are not 
inconsistent with 38 U.S.C. § 1111. Section 3.306(b) properly 
implements 38 U.S.C. § 1153, which provides that a 
preexisting injury or disease will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  The requirement of an increase in 
disability in 38 C.F.R. § 3.306(b) applies only to 
determinations concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 U.S.C. 
§ 1111.  See also, Cotant v. Principi, 17 Vet. App. 116 
(2003).

It is the Board's judgment that a VA evaluation that includes 
an opinion based upon a review of all of the relevant 
evidence of record, to include all in-service and post-
service medical records is warranted to address the question 
of whether the veteran has sickle cell thalassemia that was 
aggravated by service or is otherwise linked to service.  See 
38 U.S.C.A. § 5103(A)(d) (West 2002 and Supp 2005); 38 C.F.R. 
§ 3.159(c)(4) (2004).  The Board finds that the RO must 
schedule a VA examination; to include an opinion addressing 
the etiological, and aggravation question at hand. 

In addition, the Board notes in a June 1988 VA medical 
report, the examiner noted that the veteran had been 
previously treated for the disability at issue at the Hampton 
VA in Virginia.  The clinical documentation associated with 
this medical care has not been incorporated into the record.  
These records should be obtained.  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (VA records are constructively part of 
the record which must be considered).  See also VAOPGCPREC 
12- 95.

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file all VA treatment 
records for the veteran from the VA 
medical facility in Hampton, Virginia 
beginning from 1984 to 1988.  

2.  The veteran should be afforded a VA 
examination for the purpose of 
determining the current status of his 
sickle cell thalassemia to determine if 
this disability began during service, is 
otherwise linked to service or, if it is 
determined that it preexisted service, 
was aggravated therein.  The claims file 
must be reviewed and the examiner must 
indicate in the examination report that 
this has been accomplished.  After 
reviewing the relevant medical records in 
the claims file, to include the service 
and post-service medical records; 
obtaining the medical history, the 
clinical evaluation and any other tests 
that are deemed necessary, the examiner 
is asked to opine whether the veteran's 
sickle cell thalassemia began during 
service or is linked to any incident of 
service or, if it is determined that it 
pre-existed service, the examiner is 
asked to opine whether it was aggravated 
during service.  The clinician should 
note that aggravation is defined for 
legal purposes as a worsening of the 
underlying condition, beyond its natural 
progression, versus a temporary flare-up 
of symptoms.  The examiner is also asked 
to provide a rationale for any opinion 
expressed.

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2004); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO should 
readjudicate the issue on appeal, with 
consideration of the presumption of 
soundness and the law relating to the 
rebutting of that presumption.  See 38 
U.S.C. § 1111; VAOPGCPREC 3-2003; Cotant 
v. Principi, 17 Vet. App. 116 (2003).

The RO should specifically note that a 
two pronged test is for consideration in 
determining whether the presumption of 
soundness has been rebutted.  First, VA 
must show by clear and unmistakable 
evidence that the disease or injury 
existed prior to service.  Second, VA 
must show by clear and unmistakable 
evidence that the pre-existing disease or 
injury was not aggravated by service.  38 
C.F.R. § 3.304(b) is invalid and should 
not be followed.  The reason this 
regulation is invalid is that it does not 
include the second prong of the test 
contained in 38 U.S.C. § 1111.  See 
VAOPGCPREC 3-2003.

5.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case 
(SSOC), which must contain notice of all 
relevant action taken on the claims, to 
include a summary of all of the evidence 
added to the record since the May 2004 
statement of the case (SOC).  A 
reasonable period of time for a response 
should be afforded.


Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran, 
until he is otherwise notified by the RO. By this action, the 
Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


